Citation Nr: 1226926	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  07-33 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1995 to June 1999 and from February 2003 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously remanded this matter in April 2011.  The Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1110 , 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In this case, a March 2007 letter notified the Veteran of the elements to substantiate  his claim for service connection for PTSD.  This letter informed the Veteran of VA's duties for obtaining evidence.  The letter also advised the Veteran of how disability ratings and effective dates are determined.   

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4)

The RO has obtained VA and private treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

A VA examination was obtained in May 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2011 VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's service and post-service VA medical records.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).


For the foregoing reasons, the Board finds that VA has satisfied the duties to notify and assist with respect to the claims being decided, and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384  (1993).

Analysis of Claim

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre- existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d)  (2011). 

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).

If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen, 10 Vet. App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  Recently, the provisions of 38 C.F.R. 3.304  were amended.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist. 

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims PTSD secondary to rocket attacks he experienced in service.  In statements in support of his claim, the Veteran has indicated that he was stationed near the Syrian border as a staff sergeant in charge of 45 marines.  He reported that rockets landed near the tent where he was working.

The evidence of record establishes that the Veteran served in combat.  The Veteran was awarded the Global War on Terrorism Medal and the Global War on Terrorism Expeditionary Medal.  As these awards are indicative of combat exposure, the Veteran's statements are sufficient to establish the occurrence of his claimed stressors.  

A VA therapy note dated in February 2007 reflects that the Veteran was seen for initial mental health assessment.  With respect to symptoms, the Veteran reported that, since returning home in 2005, he noticed changes in his physiological arousal and irritability levels.  His wife said that he argued more often and was inpatient with other drivers.  His sleep was moderately impaired, but the Veteran attributed that to thinking about the next day's events.  There was some obsessive-compulsive checking reported, but not to the clinical extent.

A VA psychologist stated that, per the Veteran's report of readjustment, his symptoms do not seem to merit a PTSD diagnosis.  The psychologist stated that he had some symptoms, such as anger and drinking, that may have increased as a result of being in a war zone, but he acknowledged he needed to work on them.  The psychologist diagnosed anxiety disorder, not otherwise specified, with subthreshold obsessive-compulsive tendencies.  

The Veteran had a VA examination in May 2007.  The examination report noted that the Veteran was alert, oriented, and easily engaged.  His speech was coherent, and there was no evidence of a thought disorder.  His eye contact was good, his mood euthymic and affect appropriate.  His memory was intact for recent and past events.  His thought processes were logical, and his judgment and insight were appropriate.  He denied any symptoms of depression, including any thoughts of harming himself or someone else, or of wishing he were dead.  He was mildly anxious, and his voice became louder when he was discussing the events he experienced in combat zones in Iraq.  He described himself as "getting emotional easily when I talk about the military."  

The Veteran reported that he had been told by his wife that he was different in some respects since returning from Iraq.  She had commented that he was more quick-tempered than before and got angry more easily.  The Veteran reported that his wife was often the target of his frustrations.  He described himself as having been much more "laid back" before going to Iraq, but that he now had "a short fuse."  He reported that he had noticed that he was more short-tempered with some of his high school students and with his wife. 

The Veteran reported that he has problems sleeping and usually feels like he has not rested well.  He reported experiencing a somewhat exaggerated startle response when he hears loud noises and reported that he does not like to be in crowds.  He stated that he asks for a table against the wall in restaurant so that he can watch the surroundings.  He acknowledged having feelings of guilt about other Marines who have gone through difficult circumstances or are in harm's way.  

The examiner rendered an Axis I diagnosis of anxiety disorder, not otherwise specified.  The examiner noted that the Veteran served in Iraq for seven months on active duty and received an honorable discharge with multiple commendations for his service.  He was exposed to rocket attacks regularly during his service in Iraq, including one that landed 15 yards from him.  

The examiner stated that the Veteran experiences many symptoms which are similar to those experienced by persons who have a diagnosis of PTSD, but his pattern of symptoms does not meet the criteria for this diagnosis.  The examiner noted that the Veteran endorses anger, some irritability, avoidance or crowds, sleep problems and an active startle response.  The examiner indicated that the Veteran does not endorse any re-experiencing of the trauma of being in the combat zone, without which this diagnosis cannot be made.  

The Veteran submitted a treatment report from a private psychologist, dated in June 2007.  The record reflects that the Veteran presented with symptoms of anxiety and depression.  The Veteran deployed to Iraq in 2003 and demobilized in 2005.  The Veteran reported recurrent intrusive distressing recollections of events in Iraq, and feeling irritable, anxious, and angry.  The Veteran also reported feelings of guilt and sadness over men injured in Iraq, disturbing dreams, exaggerated startle response, avoiding thoughts and feelings associated with trauma, efforts to avoid activities or places that arouse recollections of trauma, feelings of detachment from others, difficulty falling or staying asleep, hypervigilance and overreacting to events.  The psychologist diagnosed posttraumatic stress disorder.  

The Veteran had a VA examination in May 2011.  The examiner indicated that the claims file was reviewed.  The Veteran reported difficulties with feeling short-tempered, argumentative, impatient and paranoid (hyper alert).  He reported that he requires his back to the wall in public settings.  He dislikes large gatherings and crowds and closed in areas and described "talking in my sleep" whereby he was informed by his spouse that he yells, "Hit the deck" and gives orders.  The Veteran reported that he jumped out of bed and talked to the door.  The Veteran also reportedly experienced cold sweats.  He also related chronic road rage, as well as road rage and spontaneous crying spells.  The Veteran reported ruminative thoughts about what he could have done better regarding his military experiences.  The Veteran reported drinking more alcohol and reported that his marriage was falling apart.  He reported that he had a short fuse.  He told the examiner that he sits with his back to the door and was always very paranoid.

The examiner stated that the Veteran does not meet the criteria (A) for posttraumatic stress disorder.  The he described exposure to traumatic stressors involving direct personal experience or an event that involves actual or threatened death or serious injury, or other threat to one's physical integrity, he did not relay an immediate emotional response to his stressors that involved intense feelings of fear, horror or helplessness.  The Veteran stated that he was calm and everything was in slow motion.  The examiner diagnosed anxiety order, not otherwise specified.  

The medical evidence of record differs with regard to the issue of a PTSD diagnosis.  While private medical records dated in June 2007 show a diagnosis of PTSD, VA examinations in 2007 and 2011 determined that the criteria for a PTSD diagnosis were not met.  The Court has held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  The Board finds the VA evaluations more probative as to the issue of a current diagnosis, as the VA examination reports provided a detailed review of the Veteran's symptoms and complaints.  The VA examiners each provided a basis for their conclusions that the Veteran did not meet the criteria for the PTSD diagnosis. 

The Board has also considered the applicability of the Clemons case.  The Board notes that the medical opinions of record establish a current diagnosis of anxiety disorder which is related to the Veteran's combat service.  Service connection has been granted for anxiety disorder.  
Based upon the foregoing, the Board concludes that there is a preponderance of the evidence against a finding that the Veteran currently has PTSD, and the claim for service connection must therefore be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for posttraumatic stress disorder is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


